Citation Nr: 1501450	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the Board in July 2012.  In a January 2013 decision, the Board reopened a claim of entitlement to service connection for a heart disability and remanded the claim for additional development.  The Veteran's claim was again remanded for additional development in November 2013. 


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's had a mitral systolic heart murmur which existed prior to service.
 
2.  The Veteran's mitral systolic heart murmur did not undergo a chronic or permanent worsening during service, beyond the natural progress of the condition.
 

CONCLUSION OF LAW

The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been obtained and associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board remanded the claim in November 2013 to obtain an etiology opinion, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran claims that he has a heart disability related to his active duty service. Specifically, he contends that he entered service with a heart murmur which was aggravated by the requirements of service and led to his current cardiac status. 

A review of the Veteran's service treatment reports (STRs) reveals that a mitral systolic murmur was noted at the Veteran's entrance to service.  The records do not reflect any further reference to any disorders of the heart and the Veteran's August 1967 separation examination included a normal clinical evaluation of the heart. 

A review of the Veteran's service separation document reflects that the Veteran served in the Republic of Vietnam for a period of one year and one day during his active service from October 1965 to October 1967. 

Private treatment records from Thomas Jefferson University Hospital reflect that the Veteran underwent a mitral valve replacement for a diagnosis of severe mitral regurgitation secondary to myxomatous degeneration of mitral valve with moderate mitral annular calcification in December 2001.  At that time, the Veteran was noted to have a longstanding murmur of mitral regurgitation.  

At a January 2003 VA examination, the Veteran was noted to have a history of mitral valve disease with surgical replacement of the valve.  The Veteran was assessed with severe mitral regurgitation secondary to myxomatous degeneration of mitral valve with moderate mitral annular calcification.  No etiology for the disorder was proffered at that time.  

Records from the Social Security Administration (SSA) reflect that the Veteran was in receipt of disability benefits for a primary diagnosis of acute myocardial infarction effective December 22, 2006.  Medical records from the SSA include a June 2000 statement from T. Nascimento, M.D., F.A.C.C., which indicates that the Veteran had significant mitral regurgitation.  A stress echocardiogram revealed no ischemia.  An October 2001 statement from Dr. Nascimento indicates that the Veteran was in need of a valve repair for a diagnosis of severe mitral regurgitation, reversed pulmonary venous flow, pulmonary hypertension, and a ventricle that measured 7.7-centimeters (cm) in diastole.  

Private treatment reports from N. Ghaly, M.D., indicate that the Veteran underwent an automatic implantable cardioverter defibrillator (AICD) in August 2008.  He underwent an AICD generator replacement with upgrade to biventricular AICD in July 2012 for congestive heart failure, severe cardiomyopathy, conduction disease with pacing-induced left bundle branch block, and AICD was near end of life.  

VA treatment records dated from October 2002 to December 2013 reflect a past medical history of heart valve disease and a family history of ischemic heart disease.  

At a July 2012 hearing before the Board, the Veteran testified that he had difficulty breathing during service which he attributed to a heart disability.  He denied seeking treatment for any heart disability during service but indicated that he has experienced the same types of symptoms since service.  He testified that he was unsure when he sought treatment for cardiac symptoms post-service but thought that it could have been as early as the 1970s and definitely by the 1980s.  He indicated that he was aware that he had a heart murmur upon entering service and he advised the examiner at his entrance to service that he had such murmur.  The Veteran indicated that he had a history of a "heart attack" but his doctor did not call it a "heart attack."  

At a December 2013 VA cardiac examination, the examiner, a cardiologist, reviewed the claims file and noted that the Veteran was found to have mitral valve prolapse with severe mitral regurgitation with normal left ventricle ejection fraction (LVEF) by echocardiogram in 1996 by Dr. Nascimento.  He thereafter underwent mitral valve replacement with bioprosthesis in December 2001.  He developed atrial fibrillation with cardiomyopathy and congestive heart failure (CHF) in 2007 and had an ICD implanted in 2008 and was upgraded to a biventricular ICD in 2012.  The examiner indicated that the Veteran's cardiac diagnoses included mitral valve replacement related to mitral valve prolapse with severe mitral regurgitation, atrial fibrillation related to mitral valve disease, cardiomyopathy likely related to mitral valve disease/mitral valve surgery, and biventricular ICD likely related to mitral valve disease/mitral valve surgery.  The examiner indicated that the Veteran had not had a myocardial infarction.  The examiner specifically reported that that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  The examiner indicated that all of the Veteran's diagnosed heart disabilities are part of the same disease process as the mitral systolic heart murmur that was diagnosed at the time of the Veteran's entrance examination in July 1965.  The examiner noted that the presence of a mitral systolic murmur in 1965 indicates that the Veteran had mitral valve prolapse and some mitral regurgitation at that time which gradually worsened over a long period of time and became severe by 1996 when an echocardiogram showed the mitral valve prolapse with severe mitral regurgitation which ultimately required mitral valve surgery in 2001.  The examiner indicated that there is no evidence that any of the diagnosed heart disabilities increased in severity during the Veteran's period of active service because the mitral systolic murmur was not heard at the Veteran's separation examination in 1967.  The examiner reported that mitral valve prolapse is a very slowly progressive condition and is unlikely to have changed over the two year period of the Veteran's service.  The examiner noted that the only disability present during service was mitral valve prolapse with mitral regurgitation and that the additional cardiac diagnoses of atrial fibrillation, cardiomyopathy with CHF, and biventricular ICD were not diagnosed until several years after the mitral valve surgery was performed but are in all likelihood related to the mitral valve disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2014).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2014).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014).

Additionally, the Board notes that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The diseases for which service connection due to herbicide exposure is presumed include ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis or any other condition that does not qualify with the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note (3) (2014). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disability.  

As an initial matter, the Board notes that the Veteran is presumed to have been exposed to herbicides during his active duty service as he served in the Republic of Vietnam during the relevant period during which exposure to herbicides is presumed.  However, a review of the claims file does not reflect that he has been diagnosed with ischemic heart disease at any time during service or since that time.  The Board acknowledges the SSA finding of disability based on an acute myocardial infarction and the Veteran's report of a "heart attack" at his hearing.  However, none of the medical records associated with his cardiac treatment indicate that he was diagnosed with a myocardial infarction.  Additionally, the VA examiner, a cardiologist who reviewed the relevant medical evidence of record, found that the Veteran had not had a myocardial infarction.  Moreover, the VA examiner specifically found that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  As such, the Veteran does not warrant service connection for a heart disability on a presumptive basis.  

The Board will next address whether the Veteran's pre-existing heart disability was aggravated by his active duty service.  

As noted, the Veteran was diagnosed with a mitral systolic murmur at his entrance to service.  Consequently, the Board finds that the presumption of soundness does not attach to this disorder.  Nevertheless, service connection may be established if a mitral systolic murmur was aggravated by service.

The Board finds that the competent medical evidence of record supports the finding that the Veteran's mitral systolic heart murmur did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with a mitral systolic heart murmur.  The STRs do not reflect any complaints, findings, or treatment for any heart disability or cardiac symptoms at any time during service.  The December 2013 VA cardiologist specifically determined that there is no evidence that any of the Veteran's diagnosed mitral valve prolapse with mitral regurgitation increased in severity during the Veteran's period of active service because the mitral systolic murmur was not heard at the Veteran's separation examination in 1967.  Moreover, the VA cardiologist indicated that mitral valve prolapse is a very slowly progressive condition and is unlikely to have changed over the two year period of the Veteran's service.  The examiner noted that the only disability present during service was mitral valve prolapse with mitral regurgitation and that the additional cardiac diagnoses of atrial fibrillation, cardiomyopathy with CHF, and biventricular ICD were not diagnosed until several years after the mitral valve surgery was performed but are in all likelihood related to the mitral valve disease.  There is no competent medical evidence to dispute this finding.  

The Board acknowledges that the Veteran is competent to report that he had difficulty breathing in service and since that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced shortness of breath in service and since that time.  The Board finds that the Veteran's report that he had shortness of breath in service and since that time is credible.

However, although the Veteran contends that he has current heart disabilities which were aggravated by his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the claimed heart disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his heart disabilities being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  Although the Veteran has reported shortness of breath since service, the VA examiner concluded that the Veteran's mitral valve prolapse is a very slowly progressive condition and is unlikely to have changed over the two year period of the Veteran's service.  The Board finds the VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's claimed heart disability. 

The Board finds that the preponderance of the evidence is against a finding that the preexisting mitral systolic heart murmur (diagnosed as mitral valve prolapse with mitral regurgitation by the VA examiner) underwent any permanent increase in severity beyond the natural progress of the disorder during the Veteran's service.   Therefore, service connection may not be granted for a heart disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a heart disability is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


